Citation Nr: 1631305	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  15-25 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability manifested as immunologic effects (also claimed as weak immune system and spleen removal), to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for kidney cancer to include removal (also claimed as slow growth tumor), to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina.

3.  Entitlement to service connection for a mass on the pancreas, to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina.

4.  Entitlement to service connection for a psychiatric disorder (also claimed as neurobehavioral effects), to include attention deficit disorder, depression, nerve disorder, and anxiety disorder, to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina.

5.  Entitlement to service connection for trigeminal neuralgia, to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina. 

6.  Entitlement to service connection for weight loss to include loss of appetite, to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina.

7.  Entitlement to service connection for neurobehavioral effects, to include headaches, dizziness and balance problems, to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina.

8.  Entitlement to service connection for bilateral hand disorder to include carpal tunnel syndrome, cramps, grip problem, and pain, to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina.

9.  Entitlement to service connection for fatigue, to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina.

10. Entitlement to service connection for muscle spasms, to include as secondary to exposure to contaminated water at Camp Lejeune, North Carolina.

11. Entitlement to service connection for acid reflux, to include as secondary to a psychiatric disability. 

12. Entitlement to service connection for a sleep disorder, also claimed as sleep apnea, to include as secondary to a psychiatric disability. 

13. Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disability. 

14. Entitlement to service connection for bilateral hearing loss. 

15. Entitlement to service connection for tender surgical scars.
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1976, including service at Camp Lejeune from October 1974 to June 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

A July 2014 rating decision denied service connection for kidney cancer, a psychiatric disorder, a mass on the kidney, trigeminal nerve disorder, and a weakened immune system.  A February 2015 rating decision continued the denial for these five issues, and also denied service connection for a headache disability, weight loss, fatigue, muscle spasms, anxiety, and carpal tunnel syndrome.

In March 2015 and July 2015, the Veteran filed a notice of disagreement (NOD) with the July 2014 rating decision that addressed the issues relevant to kidney cancer, a psychiatric disorder, a mass on the kidney, trigeminal nerve disorder, and a weakened immune system.  However, in the July 2015 NOD, the Veteran also addressed the other issues listed in the February 2015 rating decision.  Those issues included entitlement to service connection for headaches, weight loss, fatigue, muscle spasms, anxiety, and carpal tunnel syndrome.  The RO issued a statement of the case (SOC) in June 2015 regarding all issues, and the Veteran filed a substantive appeal in July 2015, appealing all issues listed on the June 2015 SOC.  

In the November 2015 rating decision, the RO denied the Veteran's service connection claims pertaining to acid reflux disease, sleep apnea, erectile dysfunction, and bilateral hearing loss.  The Veteran filed a timely NOD in December 2015.  The RO issued a SOC in December 2015, and the Veteran filed his substantive appeal in January 2016.

The Board observes that a June 2016 rating decision denied reopening the Veteran's claims of service connection for fatigue, muscles spasms, and kidney cancer; and denied service connection for tender surgical scars.  In June 2016, the Veteran filed a NOD via VA form 21-0958, with regards to the June 9, 2016 rating decision.  The RO has not issued a SOC, and the scar issue will be addressed below in the remand.  Relevant to the matters pertaining to fatigue, muscle spasms, and kidney cancer, the Board observes that these issues are currently before the Board, as the Veteran timely appealed the service connection issues in March 2015.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the Veteran filed separate claims seeking service connection for neurobehavioral effects to include depression, attention deficit disorder, and nerve disorder; as well as service connection for anxiety to include sleep impairment.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, and the psychiatric diagnoses of record, the Board has recharacterized the issues on appeal as reflected on the title page of this decision.

As a final preliminary matter, the Board observes that the Veteran's attorney has requested a copy of the Veteran's entire claims file on numerous occasions.  See July 2015, August 2015, October 2015, and February 2016 letters.  On March 31, 2016, the Veteran's attorney was provided with a compact disc (CD) that provided the requested documents.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Manlincon

As noted in the introduction, in a June 2016 rating decision, the AOJ denied reopening the Veteran's claims of service connection for fatigue, muscles spasms, and kidney cancer; and denied service connection for tender surgical scars.  In June 2016, the Veteran filed a NOD via VA form 21-0958, with regards to the June 9, 2016 rating decision.  The AOJ has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the tender scar issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes, however, as previously discussed, relevant to the matters pertaining to fatigue, muscle spasms, and kidney cancer, the Board observes that these issues are currently before the Board, as the Veteran timely appealed the service connection issues in March 2015.  Consequently, no SOC is needed for these issues.


Camp Lejeune contentions

The Veteran's service personnel records show he served at Camp Lejeune from October 1974 to June 1976.  Accordingly, his exposure to contaminated drinking water therein is conceded.  

The Veteran asserts that the following disabilities are related to service or to exposure to contaminated drinking water at Camp Lejeune- immunologic effects; kidney cancer; a mass on his pancreas; a psychiatric disorder; trigeminal neuralgia; weight loss; headaches to include dizziness and balance problems; a hand disability to include carpal tunnel syndrome with cramps, grip problem, and pain; fatigue; and muscle spasms.

The National Academy of Sciences' National Research Council (NRC) published its report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to trichloroethylene (TCE) and perchloroethylene (PCE), as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure. 

Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B; see also 38 U.S.C.A. § 1710 (West 2015).  The current treatment records indicate that the Veteran has had kidney cancer as well as manifestations of neurobehavioral effects.

The record shows that in June 2016, several pertinent VA treatment records were added to the Veteran's Virtual VA and VBMS electronic files subsequent to the June 2015 statement of the case relevant to these issues.  Importantly, these treatment records were not considered by the AOJ in conjunction with these issues on appeal.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2015) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, while the Veteran's substantive appeal was received after February 2, 2013 in July 2015, the additional evidence was not submitted by the Veteran.  As such, this regulation is not applicable.  In order to avoid any prejudice to the Veteran, these matters must be returned to the AOJ for consideration of this evidence, and the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31.

Additionally, with regards to the Veteran's kidney cancer, the AOJ sought a medical opinion in July 2014, at which time the examiner indicated that the Veteran's kidney cancer was less likely than not due to contaminated water at Camp Lejeune and more likely due to his 20 pack year history of smoking.  She indicated that the tobacco use outweighed the limited/suggestive evidence of association with exposure to contaminated water at Camp Lejeune.  In March 2016, the Veteran's private treating physician, Dr. S.S., suggested that the Veteran's kidney cancer was related to exposure to contaminated water at Camp Lejeune.  Further, subsequent VA treatment records also suggest that the Veteran's history of exposure to contaminated water at Camp Lejeune contributed to his kidney cancer.  In December 2015, VA issued a press release statement describing plans to update guidance on disability compensation eligibility for Veterans exposed to contaminated drinking water at Camp Lejeune.  While no final regulations have been enacted, the proposal specifically mentions kidney cancer, which implicates this Veteran's claim.  These changes may also alter the opinion of a VA examiner.  Accordingly, the AOJ may wish to further develop the Veteran's claim in accordance with VA's updated guidance with respect to this claim.

Regarding the Veteran's claims of service connection for weakened immune, pancreatic mass, psychiatric disorder, trigeminal neuralgia, weight loss, headaches, bilateral hand disorder, fatigue, and muscle spasms, the Veteran's VA treatment records reflect treatment for all these disorders.  As previously discussed, the Veteran's exposure to contaminated water at Camp Lejeune is conceded.  The Veteran has not, however, been provided with a VA examination in connection with his claim of service connection for such conditions.  In this regard, the Board notes that VBA has provided that if a Camp Lejeune veteran is determined to have manifestations of any of the diseases listed in 38 C.F.R. § 17.400, he/she would be entitled to a VA medical examination and opinion regarding its relationship to Camp Lejeune service.  See M21-1 "Live Manual", part IV, subpt. ii, ch. 2, sec.C.5.p.  VBA stated specifically, however, that "this is not an exclusive list" and "[m]edical evidence provided by a Veteran indicating that some other disease may be related to the known water contaminants would also be sufficient to initiate a VA examination."  VBA Training Letter 11-03.  In the instant case, VA providers suggest an association between these disorders and his exposure to contaminated water.

The Board finds this information is sufficient to trigger VA's duty to develop medical-nexus evidence in connection with the Veteran's claims of service connection for weakened immune, pancreatic mass, psychiatric disorder, trigeminal neuralgia, weight loss, headaches, bilateral hand disorder, fatigue, and muscle spasms.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (discussing evidence required to trigger VA's duty to provide a medical examination).

Inextricably intertwined issues

As to the claims pertaining to service connection for acid reflux, a sleep disorder (also claimed as sleep apnea), and erectile dysfunction.  The Veteran asserts that these issues are either related to service, or in the alternative secondary to his psychiatric disability.  As the Veteran's psychiatric claim is being remanded for various reasons, the Board finds these claims are inextricably intertwined.  As such, these claims must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

Bilateral hearing loss

As to the claim of entitlement to service connection for bilateral hearing loss, the Board must remand the claim for a new VA audiological examination.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran was examined in August 2015.  Unfortunately, the examiner at the test noted on the report that the test results were inconsistent and/or unreliable.  Aside from the discharge examination report dated in June 1976, there are no other audiometric tests for the Board to review.  Therefore, the Board is unable to determine whether the Veteran currently has hearing disability without another examination.  Moreover, if hearing loss is found, an opinion with rationale is needed as to whether such is due to inservice noise exposure.  It is noted that his military occupational specialty was as a mortar man, and service connection for tinnitus has been granted based on in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate action, including issuance of a statement of the case, on the issue of entitlement to service connection for tender surgical scars.  The Veteran and his attorney should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.

2.  Ensure that all VA treatment records dated since June 2016 are associated with the Veteran's VBMS file.

3.  Arrange for the Veteran to be examined by a VA examiner to render an opinion as to the likelihood that the Veteran's weakened immune system, residuals from a pancreatic mass, psychiatric disorder, trigeminal neuralgia, weight loss, headaches, bilateral hand disorder, fatigue, and muscle spasms, is attributable to his exposure to contaminated water while stationed at Camp Lejeune.  The AOJ should comply with all procedural requirements set forth in Training Letter 11-03/M21-1 "Live Manual" pertaining to examinations requested in Camp Lejeune Contaminated Water cases.

The examiner should review the Veteran's claims folder as well as any information provided by the AOJ as required by Training Letter 11-03/M21-1 "Live Manual", to include review of all information contained within the various websites identified as including relevant information. 

The examiner should then indicate all diagnosed conditions and provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's weakened immune system, residuals from a pancreatic mass, psychiatric disorder, trigeminal neuralgia, weight loss, headaches, bilateral hand disorder, fatigue, and muscle spasms, is/are related to exposure to contaminated drinking water at Camp Lejeune.  

A rationale is requested for any opinion given.

4.  Arrange for the Veteran to undergo an additional audiological examination.  A review of the claims file should be completed.  The examiner is asked to answer the following questions. 

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hearing loss, if present per VA standards, is related to active service, to include inservice noise exposure?  If test results are inconsistent or unreliable, the audiologist is requested to explain why this is so, to include his/her perception of the Veteran's effort. 

5.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


